IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STEPHEN KERR EUGSTER,
                                                 No. 81436-2-I
                     Appellant,
                                                 DIVISION ONE
              v.
                                                 UNPUBLISHED OPINION
 COURT OF APPEALS OF THE
 STATE OF WASHINGTON, DIVISION
 THREE, regarding No. 34545-6 III;
 GEORGE B. FEARING; ROBERT
 LAWRENCE-BERREY; and REBECCA
 L. PENELL,

                     Defendants,

 WASHINGTON STATE BAR
 ASSOCIATION, a legislatively created
 Washington association; and PAULA
 LITTLEWOOD, executive director,
 WSBA in her official capacity;
 DOUGLAS J. ENDE, director of the
 WSBA Office of Disciplinary Counsel,
 in his official capacity; and
 FRANSCESCA D’ANGELO,
 disciplinary counsel, WSBA Office of
 Disciplinary Counsel, in her official
 capacity,

                     Respondents.


      APPELWICK, J. — Eugster appeals sanctions and fees awarded in favor of

the WSBA after he voluntarily dismissed the underlying suit. The trial court found

the suit frivolous. We affirm and award the WSBA fees for this appeal.
No. 81436-2-I/2


                                       FACTS

       On April 10, 2018, Stephen Eugster brought suit in Spokane County

Superior Court against the Washington State Bar Association (WSBA), the

Washington Court of Appeals, Division III, and others.

       Eugster’s suit sought declaratory judgment that portions of this court’s

opinion in Eugster v. Wash. State Bar Ass’n, 198 Wn. App. 758, 794, 397 P.3d 131

(2017) (Eugster VI), were invalid because the court lacked jurisdiction. In that

case, Eugster brought suit under 42 U.S.C. § 1983, alleging that the WSBA’s

disciplinary proceedings against him deprived him of his civil rights. Id. at 767-68.

The trial court dismissed the suit, holding that it lacked subject matter jurisdiction.

Id. at 771. Eugster appealed. Id. This court held that the superior court had

subject matter jurisdiction, but affirmed dismissal on the alternative ground that

Eugster’s claims were barred by res judicata. Id. at 782, 794. Eugster moved for

reconsideration, arguing in part that the court had jurisdiction to hear only the issue

of subject matter jurisdiction, and so lacked jurisdiction to rule on the res judicata

issue. We denied the motion. In this suit, Eugster sought a declaration that only

the portion of Eugster VI that affirms subject matter jurisdiction is valid.

       All defendants moved to dismiss the suit, and requested fees. Eugster

moved to withdraw the suit. The trial court granted Eugster’s motion. The WSBA

filed a new motion for sanctions and fees against Eugster. The Court of Appeals

did not file a new motion for sanctions or fees and did not take a position on the

WSBA’s motion. The trial court granted the WSBA’s motion.

       Eugster appeals.


                                              2
No. 81436-2-I/3


                                    DISCUSSION

       Eugster argues the trial court erred in granting the WSBA’s motion for

sanctions and fees below. The WSBA argues the trial court was correct, that the

appeal is frivolous, and requests fees for this appeal.

       The trial court found the suit frivolous for three reasons: (1) the superior

court is without authority to review decisions of the Court of Appeals; (2) the suit is

barred by collateral estoppel; and (3) Eugster was not entitled to declaratory

judgment because the Eugster VI court did not err.

       CR 11 allows sanctions where a suit lacks factual or legal basis and the

person signing the complaint failed to conduct a reasonable inquiry into the factual

and legal basis of the claim. Harrington v. Pailthorpe, 67 Wn. App. 901, 912, 841

P.2d 1258 (1992). RCW 4.84.185 allows attorney fees to be awarded when a suit

“cannot be supported by any rational argument on the law or facts.” Stiles v.

Kearney, 168 Wn. App. 250, 260, 277 P.3d 9 (2012). We review a trial court’s

imposition of sanctions and fees for an abuse of discretion. Id. A trial court abuses

its discretion when its order is manifestly unreasonable or based on untenable

grounds. Id.

       Superior courts are without authority to review a ruling of the court of

appeals.1   Yurtis v. Phipps, 143 Wn. App. 680, 690, 181 P.3d 849 (2008);


       1 Eugster attempts to escape this rule by describing his challenge as a
“direct attack” rather than a “collateral attack.” His claim that CR 60(b) provides
authority for such an attack is without merit. That rule allows a party to seek relief
from a superior court order by filing a motion in the cause that the relief is sought.
CR 60(e)(1). The rule does not confer a right to bring a separate suit for relief from
a final order in another case. CR 60(c). It does not confer authority upon the


                                              3
No. 81436-2-I/4


Cochrane v. Van De Vanter, 13 Wash. 323, 325-26, 43 P. 42 (1895). Eugster’s

suit asked the superior court to do just that, by asking it to issue a declaratory

judgment that portions of the opinion of the Court of Appeals were invalid. Even if

Eugster’s underlying claims had merit, the superior court was without authority to

grant the relief he sought. Any reasonable legal inquiry would have revealed that

the suit could not be supported by a rational argument on the law.

       And, Eugster’s claim is barred by collateral estoppel. That doctrine bars

relitigation of an issue that was actually litigated in a prior lawsuit.          In re

Dependency of H.S., 188 Wn. App. 654, 660, 356 P.3d 202 (2015) (collateral

estoppel bars relitigation of any issue that was actually litigated in a prior lawsuit).

Eugster unsuccessfully raised the same jurisdictional issue he raises here in a

motion for reconsideration of Eugster VI. He cannot do so again here.

       Last, Eugster’s suit is frivolous because the court in Eugster VI had

jurisdiction to affirm dismissal of his suit under res judicata. An appellate court

may affirm the superior court on any basis the record supports.            Hawkins v.

EmpRes Healthcare Mgmt., LLC, 193 Wn. App. 84, 102, 371 P.3d 84 (2016). The

pleadings in Eugster VI established the facts necessary for the court to consider

the res judicata issue. 198 Wn. App. at 784-85.

       It was not manifestly unreasonable for the trial court to determine the suit

was frivolous and impose sanctions and fees on any of these three bases under

either CR 11 or RCW 4.84.185.



superior court to review issues already decided by the Court of Appeals. RAP
12.2.


                                               4
No. 81436-2-I/5


       Eugster assigns error to the trial court’s determination of the amount of fees.

But, he does not provide argument in support of that contention in his opening

brief. What argument he does provide is in his reply brief, which is improper. See

Ainsworth v. Progressive Cas. Ins. Co., 180 Wn. App. 52, 78 n.20, 322 P.3d 6

(2014) (“To address issues argued for the first time in a reply brief is unfair to the

respondent and inconsistent with the rules on appeal.”).

       The amount of fees awarded under RCW 4.84.185 is reviewed for abuse of

discretion. Highland Sch. Dist. No. 203 v. Racy, 149 Wn. App. 307, 314-15, 202

P.3d 1024 (2009). Such amount should be based on a reasonable fee and

reasonable number of hours worked. Id. at 316-17. Eugster’s argument against

the reasonableness of the fees is to only the number of hours spent by the WSBA

on the case. The WSBA provided an itemization of hours worked, which the trial

court reviewed. See generally Bowers v. Transamerica Title Ins. Co., 100 Wn.2d

581, 597, 675 P.2d 193 (1983) (attorney requesting fees must provide reasonable

documentation of their work). Eugster fails to identify specific hours that were

excessive, duplicative, or related to unsuccessful claims.2           See Ewing v.

Glogowski, 198 Wn. App. 515, 521, 394 P.3d 418 (2017) (trial court should

discount hours spent on unsuccessful claims, duplicated effort, or otherwise

unproductive time). The trial court found the amount of hours reasonable due to




       2  Eugster argued below that the amount of time the WSBA spent preparing
a motion to dismiss was “obviously unreasonable” because the motion was only
12 pages long. He cites no authority supporting the proposition that a page count
is a valid consideration in determining whether hours were excessive.


                                             5
No. 81436-2-I/6


the number of issues and a comparison to fee awards in similar cases. We find

no abuse of discretion in the amount of the trial court’s award.

       RAP 18.9(a) allows a party to request fees for defending a frivolous appeal.

An appeal is frivolous if it there are no debatable issues upon which reasonable

minds may differ, and it is so totally devoid of merit that there is no reasonable

probability of reversal. Foisy v. Conroy, 101 Wn. App. 36, 43, 4 P.3d 140 (2000).

This appeal is frivolous for the same reason that the underlying suit is frivolous.

       We affirm and award the WSBA fees for this appeal.




WE CONCUR:




                                             6